Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION

The amendments and arguments filed Oct. 28, 2021 are acknowledged and have been fully considered.  Claims 1-9 and 11 are now pending.  Claims 10 and 12-14 are cancelled; claims 8, 9, and 11 are amended; claims 1-7 are withdrawn.  Claims 8, 9, and 11 are now under consideration.  

OBJECTIONS/REJECTIONS WITHDRAWN

The objection to claim 8 is withdrawn in light of the claim amendments.

The rejection of claims 10 and 12-14 are moot in light of the claim cancellations.

OBJECTIONS/REJECTIONS MAINTAINED

The rejection of claims 8, 9, and 11 under 35 U.S.C. 103(a) is maintained as discussed below.

Claim Rejections - 35 USC § 103 (Maintained)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C 102(b)(2)(C) for any potential 35 U.S.C 102(a)(2) prior art against the later invention.  

Claims 8, 9, and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over CHOI (Choi J.-M., et al. Nat. Med. (2006), 12(5); 574-579), in view of '994 (KR 20140046994; Pub. Apr. 21, 2014; machine translation previously provided) and REED (US 2005/0147607; Pub. Jul. 7, 2005).  
It is noted that KR 20140046994 ('994) is the work of one of the instant inventors and is highly relevant to the instant claims ('994 discloses SEQ ID NO:1 as instantly claimed), but was not provided to the USPTO on any IDS.  
Choi discloses the intranasal delivery of the cytoplasmic domain of CTLA-4 as a treatment for inflammatory disorders such as allergic inflammation (allergic asthma) (title; abstract; p. 574).  Choi teaches CTLA-4 is a negative regulator of T-cell activation, and its inhibitory effects are accomplished through its cytoplasmic domain (abstract).  Notably, the sequence of ctCTLA-4 is identical to that of instant SEQ ID NO:2 (see Choi at Fig. 
For instance, '994 (also to Choi) discloses a cell permeation peptide (CPP) and cargo delivery system where the CPP and cargo peptide are fused (title; abstract; p. 16, 2nd full par.; Figures).  The CPP has the sequence KIKKVKKKGRK (SEQ ID NO:1).  Notably, '994 teaches a version of the CPP having two of these sequences repeated and joined by a GS linker, which is identical to instant SEQ ID NO:1 (SEQ ID NO:7; p. 14, 3rd par.; claim 8).  Choi teaches SEQ ID NO:7 is extraordinarily excellent in comparison with other CPPs (e.g., TAT, Hph-1, etc.), and that it remarkably improved the cell introduction efficiency of a protein cargo (EGFP) (p. 14, 3rd par.; p. 15, 3rd par.).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the CPP of '994, to provide an improved delivery system for ctCTLA-4.  One would have been motivated to do so since '994 teaches that SEQ ID NO:7 (i.e., instant SEQ ID NO: 1) is extraordinarily excellent compared with other CPPs, including Hph-1, which is the CPP used by Choi.  Therefore, one would expect improved cell penetration ability by replacing the Hph-1 CPP of Choi with SEQ ID NO:7 of '994.  The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006).  See MPEP § 2144(II).  Further, doing so amounts to no more than simple substitution of one known element (the known CPP of '994) for another (the CPP of Choi) to obtain predictable results.  
Choi teaches intranasal administration, but fails to specify the exact form of the composition so administered (e.g., spray or powder).  However, anyone skilled in this art knows that intranasal compositions are typically administered in spray or powdered form.  
For example, Reed discloses methods of preventing or treating respiratory conditions such as asthma (title; abstract; [0009]-[0011]).  Reed teaches intranasal administration can be in the form of a spray or powder for use in an inhaler ([0095], [0470]).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formulated the compositions of Choi as a spray or powder.  One would have been motivated to do so since sprays and powders are well-known in this art for intranasal delivery, such as for use in inhaler devices.  
Choi renders obvious the treatment of allergic asthma.  Thus, it would have been prima facie obvious to one of ordinary skill in the art to treat allergic asthma due to any cause based on Choi.  However, it is further noted that Reed teaches allergic inflammatory disorders are caused by allergens including cockroaches ([0006], [0379], [0393]).  Specifically, cockroaches are taught to be one cause of asthma ([0011], [0408], prima facie obvious to one of ordinary skill in the art at the time of the invention to treat allergic asthma caused by cockroaches using the delivery system of Choi modified with the improved CPP of '994.  

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  Applicants argue that the instant claims relate only to treatment of an inflammatory response after it has already started, and that Choi teaches prevention of the same inflammatory response (response, pgs. 7-8).  
First, the claims are not limited to only treatment of an existing inflammatory condition.  The claims encompass preventative or prophylactic treatment (anyone at risk for allergic asthma is a subject in need of preventative treatment for allergic asthma).  Second, Choi teaches treatment of existing inflammation.  See p. 577, 1st col. and Supplementary Fig. 6, which shows the therapeutic efficacy of CPP-fused ctCTLA-4 in a TDI-induced animal model for asthma.  The CPP-fused ctCTLA-4 was administered after TDI-induced inflammation.  Third, even if the claims were limited to treating existing disease (which they are not), the use of a compound taught to prevent a condition to treat the very same condition is prima facie obvious to one of ordinary skill in the art.  In doing so, one would have a high expectation of reducing the symptoms or reversing the course of (i.e. treating) the existing disease.  Indeed, Choi expressly teaches this, noting that reagents like the CPP-fused ctCTLA-4 (i.e., SEQ ID NO:2 fused to a CPP) are "promising therapeutics for the treatment of disease."  
Applicants argue that '994 does not provide data for delivery via an intranasal route (response, p. 8).  


Summary/Conclusion
Claims 8, 9, and 11 are rejected; claims 10 and 12-14 are cancelled.  
THIS ACTION IS MADE FINAL.  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  


	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658